

115 HR 7143 IH: Social Security Number Modernization Act of 2018
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7143IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to modernize social security account numbers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Social Security Number Modernization Act of 2018. 2.Public listing of social security account numbers (a)In generalSection 205(c)(2)(B) of the Social Security Act (42 U.S.C. 405(c)(2)(B)) is amended by adding at the end the following:
				
 (iv)Notwithstanding any other provision of law, including subparagraph (C)(viii) of this paragraph and section 552a of title 5, United States Code, the Commissioner of Social Security shall maintain a complete public listing of each social security account number that has been assigned to any individual at any time..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2028. 3.Phaseout of paper social security cardsSection 205(c)(2)(G) of the Social Security Act (42 U.S.C. 405(c)(2)(G)) is amended—
 (1)by striking The Commissioner and inserting For individuals who are issued a social security account number before October 1, 2023, the Commissioner; and
 (2)by adding at the end the following: The Commissioner of Social Security may not issue a replacement for the social security card of any individual on or after October 1, 2028.
 4.Report on Federal use of social security account numbersNot later than January 15, 2021, the Comptroller General of the United States shall submit a report to Congress on all uses of the social security account number by each Federal agency, which includes the citation of any associated requirement (including statutory, regulatory, and other requirements). The Comptroller General shall submit to Congress a biennial update of such report not later than January 15 of the 1st session of each Congress.
		